United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 98-2514
                                   ___________

Herbert Phillip Malone,                *
                                       *
              Appellant,               *
                                       *
      v.                               * Appeal from the United States
                                       * District Court for the
Brent Scott, Infirmary Manager,        * Eastern District of Arkansas.
Cummins Unit, Arkansas Department      *
of Correction; Mary Wyatt, Infirmary   *      [UNPUBLISHED]
Records Supervisor, Cummins Unit,      *
Arkansas Department of Correction,     *
                                       *
              Appellees.               *
                                  ___________

                          Submitted: May 6, 1999
                              Filed: May 11, 1999
                                  ___________

Before WOLLMAN, Chief Judge, RICHARD S. ARNOLD, and BEAM, Circuit
      Judges.
                            ___________

PER CURIAM.

     Herbert P. Malone appeals the judgment of the district court1 dismissing his 42
U.S.C. § 1983 action following a jury verdict in favor of defendants. Upon careful

      1
       The Honorable Henry L. Jones, Jr., United States Magistrate Judge for the
Eastern District of Arkansas, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).
review of Malone’s brief and the record, we conclude that his arguments either are
unreviewable because he did not provide a trial transcript, see Fed. R. App. P. 10(b);
Van Treese v. Blome, 7 F.3d 729, 729 (8th Cir. 1993) (per curiam), or are meritless.
We also deny his motion for a remand. Accordingly, we affirm. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-